Citation Nr: 1510011	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic skin disability of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to September 1963 and subsequent service in the Army Reserve until October 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 1988 rating decision by the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.  The case was remanded in September 2014.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served on the land mass of the Republic of Vietnam, and as such he is presumed to have been exposed to Agent Orange and other herbicides while on active duty.

2.  A bilateral lower extremity skin disability was not manifested during service and is not shown to be related to service to include presumed Agent Orange exposure.


CONCLUSION OF LAW

A bilateral lower extremity skin disability was not incurred in or aggravated by his active duty service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2015. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the June 2014 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
The Veteran claims entitlement to service connection for a lower extremity skin disability.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda will be presumed if they are manifest to a compensable degree post service, even if there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309.  

At his June 2014 travel board hearing, the Veteran testified that his skin condition began about 1962 while he served in Vietnam.  In this case, however, the service treatment records are absent findings or diagnosis of any skin disorder during service.  Moreover, a September 1963 separation physical clinical evaluation of the Veteran's skin revealed normal findings.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic skin disorder during service. 

At a VA examination in November 1988 the appellant reported that for the previous several years he had noticed an "altered color in his feet."  After physical examination, the VA examiner stated, "skin rash of feet is not the result of Agent Orange exposure."  The examiner, however, did not provide a rationale for this opinion.

An October 2012 VA dermatology consult indicates assessment of dermatitis, likely with id reaction, and that the possible causes of dermatitis with id included stasis dermatitis, xerotic dermatitis, or allergic contact dermatitis (or a combination thereof). 

The Veteran underwent VA examinations in May 2003 and October 2014 and was diagnosed with stasis dermatitis of the lower extremities.  At the October 2014 study he reported being exposed to a liquid substance in Vietnam which was sprayed on concrete near living areas used to kill bugs.  The appellant stated that he believed that this liquid substance was splashed onto his skin.  He did not remember having any lower extremity skin irritation while in Vietnam.  While he reported having a history of chronic lower extremity swelling and a rash for many years, but he could not remember how long after returning from Vietnam he began having these symptoms.

Although the Veteran is presumed to have been exposed during his active service to herbicide agents including Agent Orange by virtue of his service in Vietnam, because dermatitis of bilateral lower extremities is not listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to certain herbicide agents, the presumption of service connection under 38 C.F.R. § 3.307 does not apply.  McCartt v. West, 12 Vet. App. 164 (1999).

When a disease is first diagnosed after service, service connection can still be granted for that disorder if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 
 
As noted above, the Veteran has been diagnosed as having stasis dermatitis of lower extremities.  The remaining question, therefore, is whether there is medical evidence of a relationship between stasis dermatitis of bilateral lower extremities and the Veteran's active duty service.  In this case, no medical professional has ever related this disorder to the Veteran's military service.  The October 2014 VA examiner opined that the Veteran's stasis dermatitis of lower extremities was less likely as not incurred during, caused by, or aggravated by service or Agent Orange exposure and most likely due to chronic venous insufficiency.  The examiner explained that the Veteran had classic features of stasis dermatitis with scaling and hyperpigmentation with apparent hemosiderin deposition.  The examiner noted that the Veteran's chronic obesity and history of jobs requiring prolonged standing were significant risk factors for venous insufficiency and that there was not a consensus of evidence linking Agent Orange with stasis dermatitis.  
 
Thus, the record is absent medical evidence of a chronic lower extremity skin disorder during service, absent evidence of an enumerated § 3.309 skin disorder, and absent competent evidence of a nexus between the Veteran's current stasis dermatitis and his active duty service to include presumed exposure to Agent Orange. 
 
To the extent the Veteran's statements can be construed as his own opinion that he has a chronic skin disorder of the lower extremities which is related to active service, the appellant is not competent to provide an opinion regarding the etiology of such a skin disorder.  Addressing the etiology of a disease such as stasis dermatitis is a question that the Federal Circuit has found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Some medical issues require specialized training for a determination as to diagnosis and causation; and such issues are, therefore, not susceptible of lay opinions on etiology.)  As such, the statements of the Veteran with respect to etiology of his stasis dermatitis cannot be accepted as competent evidence. 
 
Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

The claim is denied.


ORDER

Entitlement to service connection for chronic skin disability of the lower extremities, to include stasis dermatitis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


